     Case 2:20-cv-04397-SB-PVC Document 28 Filed 12/08/20 Page 1 of 1 Page ID #:182


1                                                                December 8, 2020
2
                                                                     VPC
3
                                                                        JS-6
4

5
                           UNITED STATES DISTRICT COURT
6
                          CENTRAL DISTRICT OF CALIFORNIA
7

8
      UNITED AFRICAN-ASIAN
9     ABILITIES CLUB, ON BEHALF OF                 Case No: 2:20cv04397 SB (PVCx)
10
      ITSELF AND ITS MEMBERS;
      JESSIE JAMES DAVIS IV, An
11    Individual,                                  ORDER FOR DISMISSAL WITH
12
                    Plaintiffs,                    PREJUDICE OF ENTIRE ACTION
            v.
13    DEL RIO, LIMITED, A                          [Fed. R. Civ. P. Rule 41(a)(1)(ii)]
14    CALIFORNIA LIMITED
      PARTNERSHIP; and DOES 1
15
      THROUGH 10, Inclusive
16
                  Defendants
17

18          Based on the Joint Stipulation for Dismissal With Prejudice submitted by the
19    parties herein and for good cause shown, this Court hereby dismisses with prejudice
20    all Defendants from Plaintiffs’ Complaint and dismisses with prejudice Plaintiffs’
21    complaint in its entirety. Each of the parties herein shall bear their own respective
22    attorney fees and costs.
23          IT IS SO ORDERED.
24

25    Dated: December 8, 2020
26
                                             By: _____________________________
                                                   Hon. Stanley Blumenfeld, Jr.
27                                                 United States District Judge
28



                                                                                              1
